Case 1:19-cv-04668-JRS-DML Document 38 Filed 07/10/20 Page 1 of 2 PageID #: 133

                                                                        FILED
                                                                 5:36 pm, Jul 10, 2020
                                                                 U.S. DISTRICT COURT
                                                               SOUTHERN DISTRICT OF INDIANA
                                                                  Roger A.G. Sharpe, Clerk
Case 1:19-cv-04668-JRS-DML Document 38 Filed 07/10/20 Page 2 of 2 PageID #: 134
